Citation Nr: 0404862	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement compensation under the provisions of 
38 U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	To be determined 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1956 to March 
1960.  He died in December 1999, and the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama, 
(hereinafter RO).  

REMAND

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106- 175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Review of the record reflects that the RO has not issued an 
evidence development letter consistent with the notice 
requirements of the VCAA.  The United States Court of Appeals 
for Veteran Claims (Court) has indicated that section 
5103(a), as amended by the VCAA, and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be necessary as a result of the enactment of the VCAA and 
its implementing regulations, and subsequent legal authority.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In addition, 
clarification as to the appellant's representation is 
necessary, as while the American Legion submitted argument on 
her behalf in March 2002, the record does not reflect a power 
of attorney signed by her. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the appellant 
if further action is required on her part. 

1.  The RO should furnish the appellant a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra, and otherwise ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (codified at 38 C.F.R. § 
3.159).

2.  The RO should inform the appellant of her 
right to representation, and obtain a VA Form 
21-22 or its equivalent signed by her 
designating the representative of her choice, 
if she desires such representation.  

3.  After the RO undertakes review of the 
issues on appeal, to include any additional 
evidentiary development, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC which 
contains notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.   An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. T he Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


